     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 14



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                          BROWARD DIVISION

                                              CASE NO.: __________


        CITY BEVERAGE-ILLINOIS, LLC,
        d/b/a Lakeshore Beverage LLC, an
        Illinois limited liability company,

                   Plaintiff,

        vs.

        VITAL PHARMACEUTICALS, INC.,
        a Florida corporation, d/b/a VPX and
        PEPSICO, INC., a New York corporation,

              Defendants.
        _____________________________________/

                                                  COMPLAINT

                   Plaintiff, City Beverage-Illinois, LLC, d/b/a Lakeshore Beverage LLC (“Lakeshore”), by

        and through its undersigned counsel, hereby files this Complaint against Defendants, Vital

        Pharmaceuticals, Inc., d/b/a VPX (“VPX”) and PepsiCo, Inc. (“PepsiCo”), and alleges:

                                           NATURE OF THE ACTION

                          1.     This action arises from VPX’s blatant violations of its contractual

        obligations under its distributor agreement with Lakeshore and PepsiCo’s intentional, unlawful

        and unjustified interference with Lakeshore’s contractual relationship with VPX and Lakeshore’s

        customers.

                          2.     Defendants’ wrongful conduct has caused and is continuing to cause

        ongoing and substantial damages to Lakeshore thereby entitling Lakeshore to compensatory

        damages, punitive damages, along with costs and attorney’s fees.



                                                       Page 1
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 14



                                       PARTIES, JURISDICTION AND VENUE

                   3.    The parties are of diverse citizenship, and the amount in controversy exceeds the

        sum of $75,000 exclusive of interest and costs.

                   4.    Plaintiff, Lakeshore is a limited liability company duly organized and existing

        under the laws of the state of Illinois with its principal place of business located at 400 N. Elizabeth

        Street, Chicago, Illinois.

                   5.    The members of Lakeshore are comprised of CBI RN Corp., CBI B. Corp. and Ideal

        Distributing Co., Inc.

                   6.    Lakeshore member CBI RN Corp. is a corporation duly organized and existing

        under the laws of the state of Delaware with its principal place of business located at 7301 Parkway

        Drive, Hanover, Maryland and is therefore a citizen of Delaware and Maryland.

                   7.    Lakeshore member CBI B Corp. is a corporation duly organized and existing under

        the laws of the state of Delaware with its principal place of business located at 7301 Parkway

        Drive, Hanover, Maryland and is therefore a citizen of Delaware and Maryland.

                   8.    Lakeshore member Ideal Distributing Co., Inc. is a corporation duly organized and

        existing under the laws of the state of Tennessee with its principal place of business located at

        2059 Wilma Rudolph Blvd., Clarksville, Tennessee and is therefore a citizen of Tennessee.

                   9.    Defendant, VPX is a corporation duly organized and existing under the laws of the

        state of Florida with its principal place of business located at 1600 North Park Drive, Weston

        Florida and is therefore a citizen of Florida.

                   10.   Defendant, PepsiCo, is a corporation duly organized and existing under the laws of

        the state of New York with its principal place of business located at 700 Anderson Hill Road,

        Purchase, New York and is therefore a citizen of New York.



                                                         Page 2
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 14



                   11.   Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a).

                   12.   VPX conducts business in this judicial district and is subject to personal jurisdiction

        in the state of Florida, specifically including the geographic area comprising this District.

                   13.   PepsiCo is subject to personal general and specific jurisdiction in the state of

        Florida because PepsiCo engages in substantial and not isolated business activities in this state,

        including operating, conducting, engaging in, and carrying on business ventures in this state,

        including through several offices, among those are offices located in Miami and Riviera Beach,

        Florida, and because PepsiCo’s activities in this state gave rise to the interference claims asserted

        herein.

                   14.   Venue is proper in the U.S. District Court for the Southern District of Florida

        pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events giving rise to this claim

        occurred in this district.

                                     THE VPX AND LAKESHORE AGREEMENT

                   15.   VPX is a developer, manufacturer and seller of energy drinks and ready-to-drink

        dietary supplements.

                   16.   Lakeshore is a wholesale distributor of alcoholic and non-alcoholic beverages, and

        is among other suppliers, a wholesaler distributor of beer, wine and spirits for Anheuser Busch-In

        Bev. (“AB”).

                   17.   On the 8th day of August 2018, Lakeshore entered into a distributor agreement with

        VPX (the “Agreement”). A true and accurate copy of the Agreement is attached as Exhibit “A.”

                   18.   The Agreement between VPX and Lakeshore is for the distribution of VPX’s

        BANG® and REDLINE® beverage brands.




                                                         Page 3
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 14



                   19.    The Agreement provides in Section 1.2, that “…Distributor shall have the exclusive

        right to engage in the wholesale distribution of [VPX] Products… in the ‘Territory.’”

                   20.    The “Territory” includes all areas in the Illinois counties of Cook, DeKalb, DuPage,

        Grundy, Iroquois, Kane, Kankakee, Kendall, Lake, LaSalle, Livingston, Logan, McHenry,

        McLean, Putnam, and Will.

                   21.    The Agreement in Section 3.3 allows VPX to terminate Lakeshore, without cause,

        subject to Section 3.2 and the buyout provisions in Section 3.3.

                   22.    Section 3.2 of the Agreement provides:

                   Provided that the Party wishing to terminate this Agreement is not in breach of any
                   of the terms and conditions contained in this Agreement, after the third anniversary
                   date of the Agreement, either party may terminate this Agreement without Cause
                   upon 90 days’ written notice to the other Party.

                   23.    The third anniversary of the Agreement is August 8, 2021, and 90 days thereafter

        is November 8, 2021.

                                 VPX’S IMPROPER TERMINATION OF AGREEMENT
                                   AND PEPSICO’S IMPROPER INTERFERENCE

                   24.    PepsiCo is, along with some affiliates and bottlers, a distributor of non-alcoholic

        drinks.

                   25.    In late March and early April of 2020 (if not earlier), VPX and PepsiCo began

        negotiations for PepsiCo and some of its affiliates to replace the AB wholesaler network as its

        distributors and for VPX to terminate each wholesaler in the AB wholesaler network. The AB

        wholesaler network consists of approximately 56 members (collectively the “AB Wholesaler

        Network”).

                   26.    During negotiations, and in bad faith as VPX did not have any cause to terminate

        the Agreement, VPX sent a letter to Lakeshore dated April 8, 2020, complaining of a lack of



                                                          Page 4
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 14



        performance (“Performance Letter”). A true and accurate copy of the Performance Letter is

        attached hereto as Exhibit “B.”

                   27.    VPX sent the Performance Letter in substantially the same form to nearly every

        wholesaler in the AB Wholesaler Network.

                   28.    Lakeshore’s counsel responded to the Performance Letter in a letter dated April 13,

        2020, and alleged among other things:

                   [T]he VPX Distributor Agreement between VPX and Lakeshore, VPX’s historical
                   and current conduct and the clear evidence that VPX’s letter is a form letter
                   undermines the idea that each distributor receiving this letter has “lost focus on the
                   distribution of our portfolio of products, has failed to adequately support the
                   portfolio and has experienced significant performance issues,” for multiple reasons.
                   Those reasons include, without limitation: 1) it appears that VPX intends to sell to
                   a third party and is attempting to terminate its wholesalers without payment of the
                   agreed upon compensation in the Distribution Agreement; 2) VPX fails to provide
                   Lakeshore or any wholesaler any empirical or factual basis for any “significant
                   performance issues;” 3) at no time has VPX sought to set performance goals for
                   Lakeshore, including in a meeting as recently January of 2020; 4) at no time prior
                   to the COVID-19 crises has VPX communicated to Lakeshore any performance
                   concerns; 5) VPX fails to acknowledge that the COVID-19 crises has greatly
                   limited channels for VPX Product to enter the marketplace; and 6) the Distribution
                   Agreement only requires that Lakeshore commit to commercially reasonable
                   efforts, which by definition takes into account that Lakeshore’s efforts cannot
                   transcend the significant economic downturn in the market.

        A true and accurate copy of Lakeshore counsel’s response to the Performance Letter is

        attached hereto as Exhibit “C.”

                   29.    Notwithstanding the response from Lakeshore, VPX announced to the public on

        April 28, 2020, without prior notice to Lakeshore or any other members of the AB Wholesaler

        Network that it had entered into a distribution relationship with PepsiCo and would replace the

        AB Wholesaler Network, including Lakeshore.

                   30.    On April 27, 2020, VPX sent notice to Lakeshore terminating the Agreement

        (“Termination Notice”). A true and accurate copy of the Termination Notice is attached as Exhibit

                                                           Page 5
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 14



        “D.” Lakeshore received the Termination Notice after VPX’s public announcement on April 28,

        2020.

                   31.      On May 1, 2020 Lakeshore’s counsel responded to the Termination Notice by

        issuing a notice of default (the “Default”) alleging, among other breaches, that the Termination

        Notice violated the Agreement in one or more of the following ways:

                         a. Section 3.2 of the Agreement restricts VPX from terminating the Agreement
                            without cause until August 8, 2021.

                         b. Section 3.2 of the Agreement also provides that VPX provide Lakeshore ninety
                            (90) days written notice after August 8, 2021, if it seeks to terminate without cause
                            and that VPX must pay Lakeshore the as provided in Section 3.3 to effectuate a
                            termination.

                         c. Lakeshore’s damages also must include the entirety of its gross margin from the
                            date of termination through August 8, 2021, plus 90 days.

                         d. VPX also fails to account for any debts or unsold inventory it owes Lakeshore.

                         e. The Agreement provides that until the wholesaler receives proper notice and the
                            buyout compensation pursuant to Section 3.3, the exclusive territory rights of
                            Lakeshore remain enforceable, Wholesaler is under no obligation to cede any
                            territory and may further continue to distribute the Products.

                         f. Notwithstanding Wholesaler’s express contractual rights, VPX announced to the
                            public on April 28, 2020, that PepsiCo has the distribution rights to BANG Energy
                            “effective immediately,” in violation of the Agreement.

                         g. In further default of the Agreement, also on April 28, 2020, VPX sent
                            correspondence to retailers in Lakeshore’s territory advising retailers that they
                            should coordinate future orders through PepsiCo.

        A true and accurate copy of the Default is Exhibit “E.”

                   32.      On May 6, 2020, Lakeshore’s counsel provided VPX with all information the

        Agreement required to “buyout” Lakeshore’s “distribution rights” and to compensate Lakeshore

        for damages which would occur from terminating the Agreement without cause prior to the

        Agreement’s third anniversary (and without providing the requisite 90 days written notice


                                                            Page 6
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 14



        thereafter). Accordingly, Lakeshore provided VPX with its inventory depletion data from the

        requisite trailing twelve month period; the estimated gross profit it would incur through the

        Agreement’s third anniversary date (and requisite notice period); current inventory on-hand; and

        its current billback balance.

                   33.   VPX failed to cure its breaches as outlined in the Default.

                   34.   On May 29, 2020, Lakeshore’s counsel served PepsiCo and VPX with a cease &

        desist letter (the “Cease and Desist Letter”) which reiterated that Lakeshore had the exclusive right

        to distribute VPX’s products in the “territory” and that that PepsiCo must cease its interference

        with the Agreement. The letter also enclosed a copy of the Agreement. A true and accurate copy

        of the Cease and Desist Letter is attached hereto as Exhibit “F.”

                   35.   All conditions precedent to the filing of this action have been performed, waived or

        excused.

                                          COUNT I-BREACH OF CONTRACT
                                                   (Against VPX)

                   36.   Lakeshore realleges and incorporates paragraphs 1-35, as if fully set forth herein.

                   37.   VPX breached the Agreement with Lakeshore by prematurely and in bad faith

        terminating the Agreement prior to the Agreement’s third anniversary date and the provision of

        ninety (90) days’ notice.

                   38.   VPX, in furtherance of its breach, ceased shipping product to Lakeshore on or about

        June 1, 2020.

                   39.   Also in furtherance of its breach, VPX is now distributing its BANG® products in

        Lakeshore’s exclusive “territory” through PepsiCo.




                                                        Page 7
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 14



                   40.   As a result of VPX’s breaches of the Agreement, Lakeshore has been damaged, in

        an amount of at least $4,320,321.57 in expected gross profit accrued through the duration of first

        date available to buyout the Agreement without cause (November 8, 2021).

                   WHEREFORE, Plaintiff, City Beverage-Illinois, LLC, d/b/a Lakeshore Beverage

        respectfully requests that this Court enter judgment in favor of Plaintiff and against Defendant

        Vital Pharmaceuticals, Inc., d/b/a VPX, for compensatory damages, pre-judgment interest,

        attorneys’ fees pursuant to Section 8.8 of the Agreement, costs, and any other relief this Court

        deems just and proper.

                                         COUNT II-BREACH OF CONTRACT
                                                  (Against VPX)

                   41.   Lakeshore realleges and incorporates paragraphs 1-35, as if fully set forth herein.

                   42.   Notwithstanding VPX terminating Lakeshore in favor of PepsiCo and Lakeshore

        providing VPX with all data necessary to “buyout” Lakeshore’s rights under the Agreement, VPX

        has not paid Lakeshore any damages or any portion of the “buyout.”

                   43.   The Agreement provides that the buyout shall be calculated by a formula inclusive

        of Lakeshore’s trailing twelve months of unit sales incurred from selling VPX’s products,

        multiplied by different numbers for each SKU sold ($4 per 12-pack of BANG® sold; $8 per 24-

        pack of BANG® sold; and $6 per 24-pack of REDLINE® sold).

                   44.   The buyout as calculated by using the trailing twelve month period retrospective

        from October 31, 2021 and accounting for the continuation of growth trends, is equal to at least

        $2,780,668.

                   45.   The trailing twelve month period retrospective from October 31, 2021, is the proper

        period to use under the Agreement’s “buyout” formula because the Agreement only permits VPX




                                                        Page 8
4812-3767-1874.1
     Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 14



        to “buyout” Lakeshore’s distribution rights after the third anniversary date of the Agreement and

        after the expiration of ninety (90) days’ thereof, which is November 8, 2021.

                   46.   Alternatively, the buyout as calculated by using the trailing twelve month period

        retrospective from April 30, 2020, which is the last full twelve month period preceding PepsiCo’s

        known interference in the market and is inclusive of the last full month of sales after Lakeshore

        received VPX’s Termination Notice on April 30, 2020, is equal to at least $2,154,512.00.

                   47.   Notwithstanding VPX’s unlawful termination of Lakeshore, VPX has also failed to

        purchase Lakeshore’s remaining inventory of VPX’s brands on-hand. As of June 17, 2020,

        Lakeshore has unsold inventory in the amount of $692,318.00.

                   48.   Lakeshore’s inventory is higher than usual as VPX recently encouraged Lakeshore,

        in bad faith, to purchase an accelerated amount of inventory through an incentive program while

        knowing that it would be terminating Lakeshore only weeks later and before Lakeshore could sell

        all of its newly purchased inventory.

                   49.   In further breach of the Agreement, VPX has failed to reimburse Lakeshore for

        “billbacks,” comprised of samples Lakeshore has provided to consumers and retailers, direct

        payments from retailers to VPX and depletion allowances. This amount also includes a “billback”

        for the free product included in the large volume of inventory VPX induced Lakeshore to purchase

        immediately prior to termination.       “Billbacks” continue to increase as Lakeshore depletes

        inventory and as of June 17, 2020, this amount totaled $430,988.22.

                   50.   As a result of VPX’s breaches of the Agreement, Lakeshore has been damaged in

        by the amounts of its unsold inventory, the “billbacks,” and in an amount of least $2,780,668.00

        as the amount of the buyout as defined in the Agreement.




                                                       Page 9
4812-3767-1874.1
    Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 10 of 14



                   WHEREFORE, Plaintiff, City Beverage-Illinois, LLC, d/b/a Lakeshore Beverage

        respectfully requests that this Court enter judgment in favor of Plaintiff and against Defendant

        Vital Pharmaceuticals, Inc., d/b/a VPX, for compensatory damages, pre-judgment interest,

        attorneys’ fees pursuant to Section 8.8 of the Agreement, costs, and any other relief this Court

        deems just and proper.

                           COUNT III-TORTIOUS INTERFERENCE WITH CONTRACT
                                            (Against PepsiCo)

                   51.   Lakeshore realleges and incorporates paragraphs 1-35, as if fully set forth herein.

                   52.   On or about May 1, 2020, Lakeshore served the Default upon PepsiCo’s registered

        agent in Florida and its corporate counsel in Purchase, New York.The Default provided PepsiCo’s

        with notice of the existing and enforceable Agreement and Lakeshore’s exclusive right to distribute

        VPX’s products in a defined territory of Illinois pursuant to the Agreement.

                   53.   At all times material hereto, PepsiCo knew and was fully aware of the existing and

        enforceable contractual relationship between Lakeshore and VPX.

                   54.   Despite its knowledge of VPX’s ongoing contractual obligations to Lakeshore and

        its receipt of the Default, PepsiCo intentionally and unjustifiably induced VPX through improper

        means to breach the Agreement in order to usurp Lakeshore’s business.

                   55.   Lakeshore learned shortly after its counsel served PepsiCo with the Default that

        PepsiCo notified some of Lakeshore’s retailers, including Heinen’s Fine Foods, that PepsiCo

        would immediately begin distributing VPX’s products in lieu of Lakeshore.

                   56.   On May 29, 2020, Lakeshore served PepsiCo with the Cease and Desist Letter

        which included a copy of the Agreement (Exhibit “F”).

                   57.   On June 2, 2020, Lakeshore served PepsiCo with more evidence of its interference,

        including an email dated May 26, 2020 from the “brand category manager” at Heinen’s Fine Foods


                                                        Page 10
4812-3767-1874.1
    Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 11 of 14



        which explained to the store’s “grocery packaged managers” that PepsiCo will be their new

        distributor of VPX’s BANG® products effective June 1, 2020.         A true and accurate copy of the

        June 2, 2020 correspondence is attached as Exhibit “G.”

                   58.   Acting with reckless disregard, PepsiCo ignored Lakeshore’s demands to cease its

        interference.

                   59.   On or about June 11, 2020, the Crystal Lake Gas Station, 770 Virginia Road,

        Crystal Lake, refused Lakeshore’s delivery of VPX’s products. The gas station purchased VPX’s

        BANG® products instead from PepsiCo, including an order on June 11, 2020. A true and accurate

        copy of the receipt is attached as Exhibit “H.”

                   60.   On or about June 17, 2020, the Thornton’s convenience store in Algonquin, Illinois,

        refused Lakeshore’s delivery of VPX’s products. The Thornton’s convenience store purchased

        VPX’s BANG® products instead from PepsiCo, including an order on June 17, 2020. A true and

        accurate copy of the receipt is attached as Exhibit “I.”

                   61.   On or about June 17, 2020, the Walmart store in Johnsburg, Illinois, refused

        Lakeshore’s delivery of VPX’s products. The Walmart store purchased VPX’s BANG® products

        instead from PepsiCo, including an order on June 17, 2020. A true and accurate copy of the receipt

        is attached as Exhibit “J.”

                   62.   Also, on or about June 25, 2020, the “Mini-Mart” store in Streator, Illinois,

        purchased VPX’s BANG® products from PepsiCo instead of from Lakeshore. A true and accurate

        copy of the receipt is attached as Exhibit “K.”

                   63.   PepsiCo is increasingly “freezing” Lakeshore out of the “territory” such that

        retailers will no longer buy VPX’s BANG® products from Lakeshore.




                                                       Page 11
4812-3767-1874.1
    Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 12 of 14



                   64.   PepsiCo further caused VPX to breach the Agreement by directing and ultimately

        executing distribution of VPX’s BANG® beverage products through its wholesale network

        notwithstanding its knowledge of the Agreement.

                   65.   PepsiCo’s unlawful conduct caused Lakeshore to incur damages.

        WHEREFORE Plaintiff, City-Beverage Illinois, LLC, demands judgment against the Defendant,

        PepsiCo, Inc. for compensatory damages, punitive damages, costs and any other relief this Court

        deems just and proper.

                                  COUNT IV -TORTIOUS INTERFERENCE WITH
                                  ADVANTAGEOUS BUSINESS RELATTIONSHIPS
                                              (Against PepsiCo)

                   66.   Lakeshore realleges and incorporates paragraphs 1-35 and paragraphs 52-63, as if

        fully set forth herein.

                   67.   Despite its knowledge of Lakeshore’s ongoing advantageous business relationships

        with respect to the sale of VPX’s BANG® beverage products, PepsiCo intentionally, unjustifiably

        and through the use of improper means induced Lakeshore’s customers to cease purchasing VPX’s

        BANG® beverage products from Lakeshore.

                   68.   PepsiCo also contacted Lakeshore’s retailers while having knowledge of the

        Lakeshore’s advantageous relationships with these retailers to wrongly state that it had the

        exclusive distribution rights to the VPX’s BANG® products in the “territory.”

                   69.   Acting with reckless disregard, PepsiCo intentionally and unjustifiably induced

        these retailers to change their order process such that they could only purchase VPX’s BANG®

        products from PepsiCo.




                                                      Page 12
4812-3767-1874.1
    Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 13 of 14



                   70.   Among the identifiable and specific customers with whom Lakeshore possessed

        protectable and advantageous relationships with which PepsiCo interfered are those identified in

        paragraphs 57 and 59-62, above.

                   71.   Notwithstanding its knowledge of these relationships, PepsiCo induced

        Lakeshore’s customers to cease purchasing VPX’s BANG® beverage products from Lakeshore

        and instead purchase them from PepsiCo.

                   72.   PepsiCo’s unlawful conduct in this regard caused Lakeshore to incur damages.

                   WHEREFORE Plaintiff, City-Beverage Illinois, LLC, demands judgment against the

        Defendant, PepsiCo, Inc. for compensatory damages, punitive damages, costs and any other relief

        this Court deems just and proper.

        Dated: July 7, 2020                                     Respectfully submitted,

                                                                /s/ William E. Davis
                                                                William E. Davis
                                                                (Florida Bar No. 191680)
                                                                Email: wdavis@foley.com
                                                                Mary Leslie Smith
                                                                (Florida Bar No. 774343)
                                                                Email: mlsmith@foley.com
                                                                FOLEY & LARDNER LLP
                                                                One Biscayne Tower, Suite 1900
                                                                2 South Biscayne Boulevard
                                                                Miami, Florida 33131-2132
                                                                Tel: 305.482.8400
                                                                Fax: 305.482.8600

                                                                And

                                                                Dimitrios G. Christopoulos, Esq.
                                                                Illinois Bar No.: 6210127
                                                                Email: Dimitri@christopouloslaw.com
                                                                (pro hac vice motion to be filed)
                                                                Kevin O. Gerow, Esq.
                                                                Email: Kevin@christopouloslaw.com
                                                                Illinois Bar No.: 6301668


                                                      Page 13
4812-3767-1874.1
    Case 0:20-cv-61353-FAM Document 1 Entered on FLSD Docket 07/07/2020 Page 14 of 14



                                                   (pro hac vice motion to be filed)
                                                   Christopoulos Law Group, LLC
                                                   351 W. Hubbard Street, Suite 602
                                                   Chicago, Illinois 60654
                                                   Tel.: (312) 587-7594
                                                   Fax: (312) 577-0806




                                         Page 14
4812-3767-1874.1
